DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 1, 2021.  Claims 1, 2, 4, 14, 15, 17, 18, and 20 are amended by the Applicant.  Claims 3, 16, and 19 are canceled.  Claims 1, 2, 4 – 15, 17, 18, and 20, where Claims 1, 14, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 10, 2021 and November 1, 2021 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric C. Merenstein (Reg. No. 71,779) on December 16, 2021.


Claim 20:	The non-transitory machine-readable storage medium of claim 17, wherein the processing device is to transform the contextual data into the specific cryptographic value in response to the contextual data being within the range.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest of a processing device accessing conversion data associated with a protected resource, wherein the conversion data is generated in view of access criteria indicating a plurality of ranges of measurement data values, and wherein each range of measurement data values of the plurality of ranges of measurement data values corresponds to a respective measured property of a plurality of measured properties, retrieving a plurality of current measurement data values from a computing device attempting to access the protected resource, each current measurement data value of the plurality of current measurement data values corresponding to a respective measured property of the plurality of measured properties, determining contextual data of the computing device in view of the plurality of current measurement data values, transforming a set of alternate contextual data values for the contextual data into a specific cryptographic value in view of the conversion data, wherein the set of alternate contextual data values corresponds to the plurality of ranges of measurement data values, creating a cryptographic key in view of specific cryptographic value, and using the cryptographic key to enable access to the protected resource in the particular manner and combination claimed.

Election/Restrictions
Claim 6 is also allowable. The restriction requirement for Claim 6 , as set forth in the Office action mailed on February 2, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 2 is withdrawn.  Claim 6, directed to using the generated key to establish an encrypted communication channel is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contacts

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496